Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 16-21 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0191913 A1, Callewaert et al, as cited on the IDS filed 10/5/2018 Page 1 citation 2, hereinafter Callewaert, as evidenced by Kai-Ting C. Shade and Robert M. Anthony. Antibody glycosylation and inflammation. Antibodies. 2, Pages 392-414, June 25, 2013, hereinafter Shade.
	Regarding claim 16, Callewaert teaches a cell line that can be used to produce hIFNβ glycosylated with disaccharide LacNAc glycans made up of GlcNac modified with β-1,4-Galactose (paragraph [0167]). The also teach that the LacNAc may be further modified by the cell with α-2,4-sialic acid in order to extend the circulation time of the protein (paragraph [0168]). They further tech that antibodies are a type of protein that requires N-Glycosylation in order to function and can be produced according to the methods of their invention (paragraph [0063]). IgG type antibodies are Fc containing molecules that are glycosylated at N297 (as evidenced by Shade Figure 1). Callewaert seeks to modify proteins with glycans in this way in order to produce a homogenous population of glycosylated proteins for use in biotechnology because the present technology does not allow for that. Glycan heterogeneity can alter protein folding, stability, activity and serum half-life. Some glycans can also be immunogenic (paragraph [0002]).
	While Callewaert teaches glycosylation of hIFNbeta, Callewaert does not teach the method to glycosylate antibodies.  
	It would have been obvious for an artisan to glycosylate antibodies using the modified cells of Callewaert because the method is compatible with proteins such as antibodies. An obvious product of using the cell line of Callewaert is an antibody glycosylated with GlcNac modified with β-1,4-Galactose 
	Regarding claim 17, Callewaert teaches that eukaryotic cells are provided with two nucleic acids, one for an endoglycosaminidase and one for a glycoprotein (paragraph [0063]). Their reference to a single glycoprotein implies that this system is meant to be used to produce one population of glycoprotein at a time and thus it would be obvious that their system would be used to produce a population of identical Fc containing molecules. The endoclycosaminidase in their invention remains in the Golgi and would therefore not be purified with the Fc containing molecules (paragraphs [0061], and [0167]). Further Callewaert teaches that the glycoproteins are expected to be homogenous when purified according to their method (paragraph [0168]).
	Regarding claim 18, according to Callewaert the glycan structures can either be GlcNac modified with β-1,4-Galactose or GlcNac modified with β-1,4-Galactose and α-2,4-sialic acid (paragraphs [0167] and [0168]).
	Regarding claims 19-21, Callewaert teaches that antibodies are a type of protein that requires N-Glycosylation in order to function and can be produced according to the methods of their invention (paragraph [0063]).

	Regarding claims 29 and 30, Callewaert teaches a cell line that can be used to produce proteins glycosylated with the monosaccharide GlcNac and the disaccharide LacNAc, glycans made up of GlcNac modified with β-1,4-Galactose (paragraphs [0162]-[0165] and [0167]). The also teach that the LacNAc may be further modified by the cell with α-2,4-sialic acid in order to extend the circulation time of the protein and to produce a highly homogenous antibody population (paragraph [0168]). They further tech that antibodies are a type of protein that requires N-Glycosylation in order to function and can be produced according to the methods of their invention (paragraph [0063]). IgG type antibodies are Fc containing molecules that are glycosylated at N297 (as evidenced by Shade Figure 1).
Claims 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0191913 A1, Callewaert et al, as cited on the IDS filed 10/5/2018 Page 1 citation 2, hereinafter Callewaert, as evidenced by Kai-Ting C. Shade and Robert M. Anthony. Antibody glycosylation and inflammation. Antibodies. 2, Pages 392-414, June 25, 2013, hereinafter Shade, as applied to claims 16-21 and 28-30 above, and further in view of Wang W., et al. Antibody structure, instability, and formulation. Journal of Pharmaceutical Sciences. 96(1) 26 pages, January 2007, hereinafter Wang.
	Regarding claim 16, Callewaert teaches a cell line that can be used to produce hIFNβ glycosylated with disaccharide LacNAc glycans made up of GlcNac modified with β-1,4-Galactose (paragraph [0167]). The also teach that the LacNAc may be further modified by the cell with α-2,4-sialic acid in order to extend the circulation time of the protein (paragraph [0168]). They further tech that antibodies are a type of protein that requires N-Glycosylation in order to function and can be produced 
	While Callewaert teaches glycosylation of hIFNbeta, Callewaert does not teach the method to glycosylate antibodies.  
	It would have been obvious for an artisan to glycosylate antibodies using the modified cells of Callewaert because the method is compatible with proteins such as antibodies. An obvious product of using the cell line of Callewaert is an antibody glycosylated with GlcNac modified with β-1,4-Galactose and potentially α-2,4-sialic acid. One of ordinary skill would be motivated to use this method of glycosylation to produce a glycosylated antibody because the method allows for tight control over the composition of the final antibody population that is produced which would allow for cheaper and faster production of glycoproteins than previous methods allow for (Callewaert paragraph [0010]). Antibodies are also a class of pharmaceutical that needs improved glycosylation which makes it a perfect candidate for use with this method (Callewaert paragraph [0002]). One of ordinary skill would succeed in producing a glycosylated antibody using this method because the method is vetted and tested and demonstrated to work on other glycoproteins and an antibody, being a glycoprotein, would be compatible with this method.
	Regarding claims 22-27, Callewaert does not teach a medicament comprising an antibody.
	Wang teaches that therapeutic IgG antibodies have a number of possible formulations based on how the antibody is meant to be used (table 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY E MAZANEK whose telephone number is (571)272-0341.  The examiner can normally be reached on Monday - Thursday 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY EDWARD MAZANEK/Examiner, Art Unit 1647         
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647